RECOMMENDED FOR FULL-TEXT PUBLICATION
                             Pursuant to Sixth Circuit Rule 206
                                     File Name: 11a0051p.06

                UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT
                                   _________________


                                               X
                          Plaintiff-Appellee, -
 UNITED STATES OF AMERICA,
                                                -
                                                -
                                                -
                                                    No. 09-6544
          v.
                                                ,
                                                 >
                                                -
                       Defendant-Appellant. -
 SHANNA RAMIREZ,
                                                -
                                               N
                  Appeal from the United States District Court
             for the Eastern District of Tennessee of Chattanooga.
           No. 09-00046-001—Curtis L. Collier, Chief District Judge.
                          Decided and Filed: February 14, 2011
Before: MARTIN and McKEAGUE, Circuit Judges; LUDINGTON, District Judge.*

                                     _________________

                                          COUNSEL

ON BRIEF: Mary Ellen Coleman, FEDERAL DEFENDER SERVICES OF EASTERN
TENNESSEE, INC., Chattanooga, Tennessee, for Appellant. Gary S. Humble,
ASSISTANT UNITED STATES ATTORNEY, Chattanooga, Tennessee, Zachary C.
Bolitho, ASSISTANT UNITED STATES ATTORNEY, Knoxville, Tennessee, for
Appellee.
                                     _________________

                                           OPINION
                                     _________________

        THOMAS L. LUDINGTON, District Judge.                      Appellant Shanna Ramirez
(“Ramirez”) was indicted on charges of conspiracy to commit social security fraud;
possess a false government identification; and/or harbor illegal aliens in violation of
18 U.S.C. §§ 371 (2006), 1028(a)(6) (2006 & Supp. 2010), 42 U.S.C. § 408(a)(7)(B)

        *
        The Honorable Thomas L. Ludington, United States District Judge for the Eastern District of
Michigan, sitting by designation.


                                                1
No. 09-6544        United States v. Ramirez                                        Page 2


(2006 & Supp. 2010), and 8 U.S.C. § 1324(a)(1)(A)(iii) (2006) (count one); social
security fraud in violation of 42 U.S.C. § 408(a)(7)(B) and 18 U.S.C. § 2 (2006) (count
two); possession of a false government document in violation of 18 U.S.C. § 1028(a)(6)
(count three); and perjury before the grand jury in violation of 18 U.S.C. § 1623(a) (2006
& Supp. 2010) (counts four and five) in the United States District Court for the Eastern
District of Tennessee. Ramirez was acquitted on the possession of a false document
charge and convicted of the four remaining charges. Ramirez filed a motion for
judgment of acquittal, which was denied by the Honorable Curtis L. Collier. Ramirez
was sentenced to fifteen months of imprisonment. Ramirez asserts the district court
erred in denying her motion for judgment of acquittal because the government did not
present sufficient evidence to substantially corroborate her statements.         Because
Ramirez’s statements were adequately corroborated by independent evidence, we
AFFIRM.

                                            I.

       This case began when an investigation revealed that Durrett Cheese Sales, Inc.
(“Durrett Cheese”), a cheese cutting and wrapping company located in Manchester,
Tennessee, hired illegal aliens. Ramirez worked as a quality control manager at Durrett
Cheese. Immigration and Customs Enforcement (“ICE”) Agent Jeremy Ridenour
(“Agent Ridenour”) sought to speak with Ramirez about Durrett Cheese’s hiring
practices. Jill Adkins, a National Labor Relations Board investigator who was looking
into an unrelated work stoppage that occurred at Durrett Cheese also wanted to speak
with Ramirez.      Agent Ridenour and Ms. Adkins agreed to coordinate their
investigations. Ms. Adkins called Ramirez to arrange a meeting at a local restaurant to
discuss the work stoppage. Ms. Adkins did not inform Ramirez of Agent Ridenour’s
investigation for fear that Ramirez would not agree to meet with her. Ramirez arrived
at the restaurant and discussed the work stoppage while Agent Ridenour waited nearby.
Ramirez signed an affidavit providing, among other things, that she was authorized by
Durrett Cheese to hire employees, but not to terminate their employment. After Ms.
No. 09-6544        United States v. Ramirez                                       Page 3


Adkins completed her discussion with Ramirez, Agent Ridenour approached the table
and Ms. Adkins introduced him as an ICE agent.

       Agent Ridenour spoke with Ramirez while Ms. Adkins listened and took notes,
which she later memorialized in a type-written summary. During the conversation,
Ramirez told Agent Ridenour that Durrett Cheese was knowingly hiring illegal aliens.
She also acknowledged that many of the employees had submitted false employment-
related documents to Durrett Cheese. Ramirez also stated that she helped her former
live-in boyfriend, Roberto Flores (“Flores”), get a job at Durrett Cheese using false
documents. Flores was later discovered to be an illegal alien.

       Ramirez then testified before a grand jury that was investigating Durrett Cheese’s
employment of illegal aliens. Ramirez was advised of her rights and swore to tell the
truth. She informed the grand jury that she had been employed as the quality assurance
manager at Durrett Cheese for four years. Because she spoke Spanish and most of the
Durrett Cheese prospective hires were non-English-speaking Hispanics, Ramirez
translated and completed I-9 Employment Eligibility Verification forms (“I-9 forms”)
and other employment-related documents for the new employees. In doing so, Ramirez
was required to obtain two types of identification from each new employee.

       Ramirez testified before a grand jury that she did not know whether Flores had
submitted false documents to Durrett Cheese and that she had no reason to believe that
any of Durrett Cheese’s employees were illegal aliens. The testimony contradicted her
earlier statements to Agent Ridenour and Ms. Adkins. Following Ramirez’s testimony,
the grand jury returned the five-count indictment. The case proceeded to trial.

       At Ramirez’s trial, the government called Ms. Adkins as its first witness. She
testified about the meeting she and Agent Ridenour had with Ramirez, reading from the
detailed summary she prepared after that meeting. Ms. Adkins testified that Ramirez
stated she was married, and that her husband had returned to Mexico because he had
been in the United States illegally. She further explained that Ramirez answered “no”
when Agent Ridenour asked if Durrett Cheese knew it was hiring illegal aliens the first
No. 09-6544        United States v. Ramirez                                       Page 4


two times, but then answered that Durrett Cheese knew it was hiring illegal aliens who
were submitting false documents when asked a third time.

       Ms. Adkins also testified that Ramirez stated Flores had previously worked at
Durrett Cheese for cash, and that her superior, Brittany Durrett, asked if he wanted to
return because the company was shorthanded after many of its employees were arrested
on immigration charges. Ramirez stated that Brittany Durrett was initially unwilling to
accept Flores’ documents because they reflected a different last name than he had used
during his prior employment with Durrett Cheese. Ramirez then assisted her boyfriend
with completing new documents, and acknowledged knowing that the documents she
completed and submitted to Durrett Cheese on Flores’ behalf were false.

       The government also called David Britain (“Britain”), the grand jury foreman
during the Durrett Cheese investigation, as a witness. During the examination, the
Assistant United States Attorney read the questions asked of Ramirez during the grand
jury session, while Britain read Ramirez’s answers. According to the grand jury
transcript, Ramirez admitted to completing I-9 forms for Durrett Cheese’s new
employees. Ramirez also told the grand jury that she did not assist Flores in obtaining
a job at Durrett Cheese nor did she know that he had submitted false employment
documents, contrary to her earlier statements to the investigators. She also denied
knowing that Durrett Cheese hired illegal aliens or that Flores was an illegal alien.

       The government introduced eight exhibits (the “Immigration Documents”) during
Ramirez’s trial, which consisted of: copies of the I-9 forms, social security cards,
permanent resident cards, W-4 forms, and other employment related documents for
seven Durrett Cheese employees. The employees were Mercedez Gomez, Dalila
Contreras, Ma Remedios Cano, Teresa Rosales, Sarai Contreras, Amaro Cirilo, and
Roberto Flores. Each of the admitted I-9 forms had Ramirez’s signature under the
following statement: “I attest, under penalty of perjury, that I have assisted in the
completion of this form and that to the best of my knowledge the information is true and
correct.” App’x Vol. II at 45. The government also introduced a stipulation with
Ramirez. The stipulation provided that the Immigration Documents were fraudulent, and
No. 09-6544        United States v. Ramirez                                      Page 5


that the employees who submitted the documents were illegal aliens. The United States
rested its case, and Ramirez moved for judgment of acquittal under Federal Rule of
Criminal Procedure 29(a).

       Ramirez argued that the government did not offer independent evidence that she
knowingly engaged in the conduct charged in the indictment, and that the government’s
case consisted only of Ramirez’s uncorroborated statements. The government responded
that Ramirez previously admitted to knowingly engaging in the conduct charged in the
indictment, and that Ramirez’s admissions about helping illegal aliens gain employment
at Durrett Cheese were independently corroborated by the Immigration Documents and
the stipulation. The court took Ramirez’s motion under advisement and Ramirez
proceeded to present her case.

       Ramirez’s first witness was Donna Fullen, a previous employee of Durrett
Cheese, who testified that one of Ramirez’s responsibilities was to review employment
applications and make contact with potential new employees because most of Durrett
Cheese’s prospective employees were Spanish-speaking. Ms. Fullen also testified that
Ron Girts, the plant manager, and Brittany Durrett, the owner’s daughter, made the final
hiring decisions. Ms. Fullen did not have any knowledge of events that occurred since
she left the company in 2004.

       Ramirez next called Ron Girts, who confirmed that Ramirez was involved in the
hiring process because she spoke Spanish, and Durrett Cheese mainly employed people
who could not speak English. Ramirez’s responsibilities included verifying that the
applications were properly completed, and she would make copies of the necessary
papers. Mr. Girts also testified that Ramirez conducted interviews of the applicants and
would make hiring recommendations to Brittany Durrett. Mr. Girts sometimes signed
the I-9 forms under the employer section but relied on others to properly complete the
documents and collect the required information from new employees.

       Ramirez also testified in her own defense. Ramirez explained her employment
responsibilities at Durrett Cheese, among other things. Ramirez testified that although
she is Native American, she learned Spanish because her mother married a Hispanic man
No. 09-6544            United States v. Ramirez                                                   Page 6


when Ramirez was young. Ramirez’s husband also spoke Spanish. Ramirez’s husband
applied for naturalization after their marriage, but left the United States for a year and
ten months as a penalty for being in the United States illegally.

         Ramirez began working at Durrett Cheese in 2000 and because she spoke
Spanish fluently she was asked to assist with the hiring process after interpreters were
fired due to decreased business. At that time, about ninety percent of the employees
were Hispanic. Ramirez explained that when additional people needed to be hired, Ron
Girts or Brittany Durrett made the hiring decisions.1 Paperwork for new employees
included an application, a new hire form, a W-4, and an I-9 form. The application was
typically completed by the prospective employee, the new hire form was completed by
Ramirez, and Section 1 of the I-9 form would be completed by Ramirez. Ramirez would
then copy the information from the individuals application, resident card, and social
security card to the I-9 form, and upon completion would submit the forms to Brittany
Durrett. Ramirez testified that she believed the certification she signed was limited to
certifying that she accurately interpreted the information she was provided.

         Ramirez also recounted her telephone conversation and subsequent meeting with
Ms. Adkins concerning the workers’ strike. Her account of the telephone call and the
meeting was similar to Ms. Adkins’ account. Ramirez testified that she met Flores after
she dialed a wrong number and he subsequently came to visit her in February 2007, and
then returned in June 2007 when they began living together. The couple lived together
thereafter for approximately one month. During that time, Flores would visit Ramirez
at work and was asked by Brittany Durrett if he wanted a job. Flores did not complete
any work-related forms because he was paid in cash. Flores left the job at some point,
returning in September 2007 and Brittany Durrett again asked him if he wanted a job.
Ramirez completed the employment forms based on Flores’ documentation, but



         1
            This contradicts Ramirez’s prior statement that she had the authority to hire new employees but
did not have the authority to fire employees. See also App’x Vol. II at 4, 39 (“My job was quality
supervisor, but I ran the whole place.”). Ramirez did admit on cross examination that she said she could
hire, but meant that she could give a recommendation to hire and Brittany Durrett would approve it. She
also testified that Brittany Durrett, Ron Girts, or Greg Durrett, the company owner, could all veto her
recommendations.
No. 09-6544        United States v. Ramirez                                         Page 7


confusion arose with her supervisors because Flores used the hyphenated names of both
his parents for his surname, and that did not match the name previously provided.
Ramirez advised that the last names were somehow switched, although Flores’
documents only reflect the use of a single last name.

       Ramirez also testified that during the meeting with Agent Ridenour, she was
asked questions rapidly and Agent Ridenour would ask another question before Ramirez
could completely answer the prior one.        She also stated that Agent Ridenour had
confused the chronology of Ramirez’s relationships with Ramone, a boyfriend she knew
before her marriage who was allegedly an undocumented person, her marriage to her
husband, and her cohabitation with Flores. Agent Ridenour allegedly told Ramirez that
he knew more than Ramirez thought he knew, and if she did not answer questions
truthfully he would take her to jail. Ramirez testified that she became confused during
the questioning and eventually told Agent Ridenour that she knew employees were
undocumented after he asked a third time.

       Ramirez also sought to clarify her grand jury statements that she did not know
Flores was an illegal alien “at that time.” She stated that she discovered he was “illegal”
in December 2007 after he left her house the second time they lived together. She also
stated that, at the time he was hired at Durrett Cheese, she was unaware that he or the
other individuals were “illegal.”

                                            II.

       “This court reviews de novo a denial of a motion for judgment of acquittal, but
affirms the decision ‘if the evidence, viewed in the light most favorable to the
government, would allow a rational trier of fact to find the defendant guilty beyond a
reasonable doubt.’ ” United States v. Solorio, 337 F.3d 580, 588 (6th Cir. 2003) (citing
United States v. Harrod, 168 F.3d 887, 889-90 (6th Cir. 1999)); see also Jackson v.
Virginia, 443 U.S. 307, 319 (1979) (when considering sufficiency of evidence to sustain
a conviction on direct appeal, the “relevant question” is whether “any rational trier of
fact could have found the essential elements of the crime beyond a reasonable doubt”).
Because the issue is one of legal sufficiency, the court “neither independently weighs the
No. 09-6544         United States v. Ramirez                                          Page 8


evidence, nor judges the credibility of witnesses who testified at trial.” United States v.
Talley, 164 F.3d 989, 996 (6th Cir. 1999). An appellate court cannot substitute its
judgment for that of the jury. United States v. Hilliard, 11 F.3d 618, 620 (6th Cir. 1993).
“[C]ircumstantial evidence alone can sustain a guilty verdict and . . . [such] evidence
need not remove every reasonable hypothesis except that of guilt.” United States v.
Stone, 748 F.2d 361, 362 (6th Cir. 1984). This standard is a great obstacle to overcome,
United States v. Winkle, 477 F.3d 407, 413 (6th Cir. 2007), and presents the appellant
in a criminal case with a “very heavy burden,” United States v. Jackson, 473 F.3d 660,
669 (6th Cir. 2007).

                                             III.

        Ramirez argues that the district court erred in denying her motion for judgment
of acquittal because the government did not substantially corroborate her extra-judicial
statements, resulting in her conviction being based on these statements alone.

                                             A.

        A defendant cannot be convicted based solely on her uncorroborated statements
or confessions. Smith v. United States, 348 U.S. 147, 153-54 (1954). The purpose of
this rule is to avoid errors in convictions based upon untrue confessions and to promote
sound law enforcement by requiring police investigations to extend their efforts beyond
the words of the accused. Wong Sun v. United States, 371 U.S. 471, 489 (1963); Smith,
348 U.S. at 153. This rule also ensures that an appropriate investigation is done prior
to prosecution. See Smith, 348 U.S. at 152.

        The corroboration rule “prevents errors in convictions based upon untrue
confessions alone.” United States v. Davis, 459 F.2d 167, 170 (6th Cir. 1972). Though
a statement may not be involuntary within the meaning of the exclusionary rule, its
reliability may still be suspect if it is extracted from a person under the pressure of police
investigation because his or her words may reflect the strain and confusion of the
situation, rather than a clear reflection of the past. Smith, 348 U.S. at 153. The
government may provide corroboration by introducing substantial evidence apart from
No. 09-6544         United States v. Ramirez                                          Page 9


the defendant’s admissions. Id. at 157. “An out-of-court admission is adequately
corroborated if the corroborating evidence ‘supports the essential facts admitted
sufficiently to justify a jury inference of their truth.’ ” United States v. Pennell, 737 F.2d
521, 527 (6th Cir. 1984) (quoting Opper v. United States, 348 U.S. 84, 92-93 (1954)).
Corroborative evidence need not establish each element of the offense. Opper, 348 U.S.
at 93. In other words, the “corroborative evidence does not have to prove the offense
beyond a reasonable doubt, or even by a preponderance, as long as there is substantial
independent evidence that the offense has been committed, and the evidence as a whole
proves beyond a reasonable doubt that defendant is guilty.” Davis, 459 F.2d at 171
(quoting Smith, 348 U.S. at 156).

        The court serves as a gatekeeper with regard to whether an admission by the
defendant has been sufficiently corroborated to ensure its reliability. United States v.
Bryce, 208 F.3d 346, 355 (2d Cir. 1999). “[O]ne available mode of corroboration is for
the independent evidence to bolster the confession itself and thereby prove the offense
‘through’ the statements of the accused.” Smith, 348 U.S. at 156. A confession is
adequately corroborated where “[e]xtrinsic proof . . . fortifies the truth of the confession,
without independently establishing the crime charged.” United States v. Ybarra, 70 F.3d
362, 365 (5th Cir. 1995). So long as portions of the defendant’s statement are
corroborated by “substantial independent evidence” that “tend[s] to establish the
trustworthiness of the statement,” then the elements of the crime may be established by
the defendant’s statements. Opper, 348 U.S. at 93; see also United States v. Brown, No.
09-5431, 2010 WL 3304624, at *5 (6th Cir. Aug. 24, 2010) (finding that “independent
corroboration of one part of the statement may corroborate the entire statement”).

        When determining whether the defendant’s statements were corroborated and
whether the evidence as a whole was sufficient, a court must view the evidence in the
light most favorable to the United States. See Pennell, 737 F.2d at 537. The court must
refrain from “weigh[ing] the evidence, mak[ing] credibility determinations, or
substitut[ing] [its] judgment for the jury’s verdict.” United States v. Crossley, 224 F.3d
847, 855 (6th Cir. 2000). A court will not lightly disturb a jury’s verdict based on the
corroboration rule because the “rule does not infringe on the province of the primary
No. 09-6544         United States v. Ramirez                                      Page 10


finder of facts.” Smith, 348 U.S. at 153. Furthermore, an aggressive corroboration
requirement could result in “the restrictions it imposes surpass[ing] the dangers which
gave rise to them.” Id.

                                            B.

         Ramirez contends that the government has not offered independent evidence to
corroborate her admissions, and has only introduced statements and testimony of an
investigator regarding Ramirez’s statements and Ramirez’s grand jury testimony. The
government disputes Ramirez’s assertion. Specifically, the government emphasizes that
eight exhibits consisting of I-9 forms and other employment-related documents which
contain false information were admitted into evidence. Ramirez acknowledged that she
completed and signed the I-9 forms, which also serve to corroborate the offenses. The
government also contends that the stipulation makes clear that the former Durrett Cheese
employees whose fraudulent documents were admitted into evidence were illegal aliens,
and that the documents they submitted to Durrett Cheese with Ramirez’s assistance were
false.

         The government posits that it is not required to corroborate every fact contained
in Ramirez’s statements to the investigators, but is only required to corroborate some of
the important facts. Dalhouse, 534 F.3d at 806. The government contends that
Ramirez’s statement that Durrett Cheese knowingly hired illegal aliens was corroborated
by the stipulation, which provided that all of the employees whose identification
documents were admitted into evidence were illegal aliens. Furthermore, the stipulation
and Immigration Documents provide adequate corroboration for Ramirez’s statement to
the investigators that Durrett Cheese knew its employees were submitting false
documents as well as Ramirez’s statement that she knew Flores had submitted false
documents to Durrett Cheese. Finally, the employment documents and stipulation also
corroborate Ramirez’s statement that she recognized some of the identification
documents submitted by employees were “poor fakes.”
No. 09-6544        United States v. Ramirez                                      Page 11


                                            1.

       To establish a conspiracy, the government must prove that the defendant
knowingly and voluntarily joined the conspiracy, and that a member of the conspiracy
did one of the overt acts described in the indictment for the purpose of advancing or
helping the conspiracy.     See Sixth Circuit Pattern Jury Instruction 3.01A.        The
substantive offense of falsely representing a social security number in violation of
42 U.S.C. § 408(a)(7)(B) requires proof of (1) a false representation of a social security
number, (2) with the intent to deceive, (3) for any purpose. United States v. Means,
133 F.3d 444, 447 (6th Cir. 1998).

       Ramirez contends that the government did not offer any evidence of an
agreement to commit a crime, and the fact the Ramirez read a form in Spanish that was
written in English and recorded the Spanish responses in English as a translator does not
imply an agreement to commit a crime. According to Ramirez, to do so would mean that
every time a translator repeated an untrue response by an individual sworn to tell the
truth, the translator would commit perjury. Ramirez alleges that a translator would
commit perjury only when she incorrectly repeats the response, since the translator
swears to telling the truth as to what was said in the other language. Ramirez argues that
the I-9 form translator certification, supra Part I, does not address the truth of the
information provided, but does address the accuracy with which it was translated from
one language to another. See Steven M. Kahaner, Legal Translation Today: Toward a
Healthier State of Reality, 19-SPG Int’l L. Practicum 80, 81 (2006) (stating that the
translator must deconstruct and decode the source text and then reconstruct its meaning
in the target text in the context of legal document translation so that lawyers can
comprehend, analyze, and react to foreign-language documents). Furthermore, Ramirez
asserts that the false statement warning, “I am aware that federal law provides for
imprisonment and/or fines for false statements or use of false documents in connection
with the completion of this form,” was meant for and signed by the employee.

       The government, however, asserts that Ramirez’s argument misses the mark
because it is “not necessary for the government to produce evidence of an actual
No. 09-6544          United States v. Ramirez                                           Page 12


agreement, or Defendant’s assent to the agreement” in order to establish a conspiracy.
United States v. Zacaria-Barajas, 80 F. App’x 990, 994 (6th Cir. 2003). Establishing
a conspiracy only requires evidence of a mutual understanding or tacit agreement, which
“may be inferred from circumstantial evidence.” United States v. Blackwell, 459 F.3d
739, 760 (6th Cir. 2006). Circumstantial evidence of a tacit agreement or mutual
understanding was presented in this case, according to the government, with respect to
Flores. Specifically, Ramirez completed Flores’ employment documents in their entirety,
signed them for Flores, and told the investigators that she knew at that time that Flores
was an illegal alien. Ramirez also stipulated to Flores being an illegal alien. Brittany
Durrett’s refusal to accept Flores’ employment paperwork because his last name was
different than in his prior papers was further notice that Flores was an illegal alien.2 The
government contends that based on these facts, along with Ramirez admitting at trial that
some of the submitted documents were “poor fakes,” a rational juror could have
reasonably concluded that Ramirez and Flores tacitly agreed to falsify the documents
submitted to Durrett Cheese.

        The government highlights that the I-9 translator certification, as opposed to the
false statement warning meant for the employee, provides that the translator is asserting
that the information is correct, not that the translation is accurate, to prohibit translators
from knowingly placing false information on the form in order to help illegal aliens
secure employment. This question does not appear to have been addressed in any
reported decisions and we decline to decide at this time whether a translator may be held
liable for false information that winds up on an I-9 form. We need not reach this question
because the circumstances surrounding Ramirez’s preparation of Flores’ I-9 application
satisfy all elements of the conspiracy to falsely represent a social security number
charge. We therefore decline to determine whether Ramirez violated 42 U.S.C. §
408(a)(7)(B) merely by signing the translator certification on the I-9 applications that
she completed for other employees.



        2
        Ramirez, however, contradicts this in her earlier statement that Flores had no employment
documents during his first period of employment because he was paid in cash.
No. 09-6544         United States v. Ramirez                                       Page 13


        In addition, the government need not corroborate Ramirez’s in-court admission
that she knew some of the employee’s documents to be “poor fakes,” because the
corroboration rule only applies to post-offense, extrajudicial statements. Opper, 348
U.S. at 91. As to Ramirez’s knowledge of Flores being an illegal immigrant and thus
ineligible for employment, a reasonable jury could have inferred such knowledge based
on Ramirez’s intimate relationship with Flores, as well as her willingness to assist others
in obtaining employment using the documents she described as “poor fakes.” Ramirez
was further put on notice of Flores’ employment eligibility problems when his
application for employment was rejected by Brittany Durrett for containing information
inconsistent with Flores’ previous application. After this, Ramirez assisted Flores in
submitting new information matching his prior application. These events, taken either
separately or together, provide substantial, independent evidence from which a juror
could have reasonably concluded that Ramirez’s extrajudicial statements were true.

        As to whether Ramirez agreed to commit a crime, this too could have been a
reasonable conclusion by the jury based on Ramirez’s knowledge that at least some of
the documents provided were “poor fakes,” and her intentional certification of
employment eligibility using these documents. Further corroboration of this conclusion
is unnecessary because, as noted above, Ramirez’s statement that she knew the
documents to be “poor fakes” but still certified the applications was an in-court
admission.

                                            2.

        Ramirez’s conviction under an aiding and abetting theory for falsely representing
a social security number requires proof of (1) an act by the defendant that contributes to
the execution of a crime, and (2) the intent to aid in the crime’s commission. United
States v. Penney, 576 F.3d 297, 316 (6th Cir. 2009). Ramirez similarly asserts that she
only placed the social security numbers she was provided on forms in her capacity as a
translator. Upon noticing that a particular social security card looked incorrect, Ramirez
notified Brittany Durrett. In doing so, Ramirez contends that she performed her job as
a translator but also identified documents that were potentially fraudulent to her superior,
No. 09-6544        United States v. Ramirez                                      Page 14


which she argues is not the conduct of a person attempting to assist in social security
fraud to obtain employment. To this end, Ramirez contends that the government offered
no corroboration for the assertion that Ramirez knowingly aided and abetted others in
the false use of social security numbers.

       The government asserts that the evidence established that Ramirez contributed
to the commission of falsely representing a social security number by completing and
certifying I-9 forms and other employment-related documents for multiple illegal aliens
who were hired by Durrett Cheese. In particular, Ramirez admitted recognizing that
some of the documents provided to her by prospective employees were false yet still
accepted the documents, signed the I-9 forms, and recommended that the individuals be
hired. After learning that the documents prepared by Flores had been rejected by
Brittany Durrett, Ramirez also prepared new documents for Flores.            These new
employment documents prepared by Ramirez were stipulated to be false by both parties.
As a result, the government asserts that the jury could have reasonably concluded that
Ramirez intended to help Flores gain employment at Durrett Cheese by submitting
documents that contained a false social security number. Her intent was further
established by repeatedly completing I-9 forms based on fraudulent documents. This
demonstrates that it was not an isolated incident with Flores that could be explained by
inadvertence or accident. It follows that a rational juror could have concluded that this
pattern of conduct was indicative of Ramirez’s intent, and the government contends that
there was sufficient evidence to support the jury’s verdict.

       Because Ramirez’s in-court statements do not require corroboration, and the
evidence provided regarding Ramirez’s intimate relationship with Flores as well as her
willingness to certify applications for employees despite being aware that at least some
of the documents were fraudulent, Ramirez has not met her burden of demonstrating that
a rational juror could not have reasonably concluded that Ramirez intended to aid in
falsely representing a social security number. Accordingly, the jury’s verdict on this
count will not be disturbed.
No. 09-6544        United States v. Ramirez                                      Page 15


                                           3.

       A conviction under § 1623(a) requires proof that the defendant (1) knowingly
made, (2) a materially false declaration, (3) under oath, and (4) before a federal grand
jury. United States v. Safa, 484 F.3d 818, 821 (6th Cir. 2007). Under the statute, it is
not necessary that “such proof be made by any particular number of witnesses or by
documentary or other type of evidence.” 18 U.S.C. § 1623(a). Ramirez alleges that the
government has not provided any evidence, other than her own statements, that she had
actual knowledge at the time Flores lived with her and worked at Durrett Cheese that he
had used fraudulent documents or that he was illegally in the country. Ramirez claims
the government did not present any evidence to demonstrate how she knew that Flores
used fraudulent documents at the time he was employed with Durrett Cheese: no one
testified that Ramirez had made such an admission, no one demonstrated that the
documents were obviously fraudulent, and there was no evidence the Ramirez had
created or knew the applicant who had created the fraudulent documents.

       Additionally, Ramirez contends that the government offered nothing more than
the confusing testimony of several witnesses about differences between Ramirez’s
statements to the grand jury and her actual knowledge at that time, and additional
testimony about uncertainties regarding Flores’ last name. Ramirez instead claims that
it is likely that she learned of Durrett Cheese’s illegal immigrant hiring practices and
certain individual’s illegal immigrant status because of the investigation. There was no
additional evidence demonstrating that the documents themselves were fraudulent, or
that Ramirez knew the documents to be fraudulent. Ramirez emphasizes there was no
testimony or evidence that Flores entered the United States illegally, how he came to the
United States, or that he had not obtained proper permission to be in the country.
Ramirez asserts she may have learned this information at a later point in time, such as
during her meeting with Agent Ridenour, but there is no corroborating evidence that she
knew the information while cohabiting with Flores.

       The government, however, maintains that Ramirez’s responses that she didn’t
know if Flores used fraudulent documents and that she didn’t know Flores was an illegal
No. 09-6544        United States v. Ramirez                                      Page 16


alien were indeed perjury. The government correctly explains that Ramirez is only
challenging the knowledge element under § 1623(a). In proving that Ramirez knew that
Flores was an illegal alien and that the documents he submitted to Durrett Cheese were
fraudulent, the government is not required to prove her knowledge that her statements
were false through “direct evidence” because in most cases, “direct evidence of state of
mind is impossible to produce.”     United States v. Bobbitt, No. 92-6445, 1994 WL
18019, at *3 (6th Cir. Jan. 21, 1994). Circumstantial evidence, however, is “useful and
competent” for the purpose of establishing that a defendant knew the statements made
to a grand jury were false. Id.

       The government asserts that there was sufficient evidence from which a rational
juror could have convicted Ramirez of perjury before the grand jury. More specifically,
a rational juror could have concluded that Ramirez knew that Flores, her live-in
boyfriend at that time, was an illegal alien and that he submitted false documents, which
Ramirez helped prepare, to Durrett Cheese to secure a job. Furthermore, the government
contends that such a conclusion is especially reasonable in this circumstance because of
Ramirez’s familiarity with the immigration process because her husband was an illegal
alien who had returned to Mexico. As a result, the government argues that Ramirez’s
claim of being oblivious to Flores’ status as an illegal alien is contradicted by
circumstantial evidence and common sense. Ramirez’s argument that there was no proof
she knew Flores had submitted false documents to Durrett Cheese thus suffers from the
same flaw according to the government. Because of the significant circumstantial
evidence that Ramirez knew Flores was an illegal alien, it logically follows that there
was sufficient evidence from which a rational juror could have concluded that she knew
the information she completed on his employment-related documents was false.

       As discussed above, the evidence offered by the government regarding Ramirez’s
conviction for conspiracy and falsely representing a social security number support a
reasonable jury finding that Ramirez knew Flores was an illegal immigrant and that he
was using false documents at the time he was hired. The Immigration Documents
offered at trial as well as the stipulation provide substantial and independent evidence
that the offenses were committed. In addition, the evidence demonstrating Ramirez’s
No. 09-6544       United States v. Ramirez                                   Page 17


knowledge that submitted documents were “poor fakes,” as well as her intimate
relationship with Flores, provide adequate corroboration for Ramirez’s extra-judicial
admissions.

                                        IV.

       For the reasons set forth above, we AFFIRM the decision of the district court.